Citation Nr: 1102027	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-47 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2010 decision rendered by the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, bilateral hearing 
loss disability was incurred during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, existence 
of a disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In November 2009 correspondence, VA advised the Veteran of the 
criteria for service connection. 

VA has also assisted the Veteran by obtaining VA outpatient 
treatment records.  The Veteran indicated that he has no further 
evidence to provide.  The Veteran underwent a VA examination in 
April 2010 

In this case, the Board is granting the full benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Service connection may also be granted for certain chronic 
disease when manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  

The Board has reviewed the evidence of record and, after 
affording the Veteran the benefit-of-the-doubt, finds that the 
criteria for service connection for bilateral hearing loss has 
been met.  First, there is evidence that the Veteran has a 
current disability manifested by bilateral hearing loss.  In this 
respect, VA audiologic examinations in August 2009 and April 2010 
reveal current evidence of hearing loss disability.  

In determining whether a current hearing loss disability is 
related to the Veteran's active service, the Board is charged 
with considering the disability on the basis of the places, types 
and circumstances of his service.  38 C.F.R. § 3.303(a) (2010).  
Here, the Veteran contends that he was exposed to acoustic trauma 
when serving aboard a ship in the Navy.  He describes exposure as 
a result of his in-service occupation as a carpenter.  He also 
reports that he was exposed to loud noise from the ship's guns.  
Records obtained support his contention.  While the service 
records do not document noise exposure from gunfire, they do show 
that he served on a ship in the Navy and had an occupational 
specialty as a carpenter.  

The Board has also considered the Veteran's lay testimony.  In 
this respect, in a May 2010 statement, the Veteran described 
acoustic trauma during a day's fire mission in which hundreds of 
rounds could be fired.  He also described his post-service 
exposure, indicating that his employment in the woodworking and 
carpentry business was primarily in management and thus, did not 
expose him to loud sounds.  The Veteran is competent to testify 
to in-service acoustic trauma, in-service symptoms of hearing 
loss, and post-service symptoms of hearing loss because the 
symptoms are capable of lay observation.  Charles v. Principi, 16 
Vet. App 370, 374-75 (2002).  

The Board acknowledges that there is a lack of contemporaneous 
medical evidence showing a hearing loss disability for many years 
following discharge from service.  The Board has considered such 
as a factor in determining the credibility of lay evidence.  See 
generally Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, 
however, finds the Veteran's lay statements as credible, and 
therefore finds that there is evidence of in-service incurrence 
and continuity of symptomatology of a hearing loss disability.  

Turning to the VA examination results, the examiner in April 2010 
acknowledged the Veteran's exposure to noise from the firing of 8 
to 10 inch guns, and woodworking tools during active duty 
service.  He noted the Veteran's post-service history, primarily 
in office environments with less exposure to carpentry noise.  He 
also noted the in-service treatment for a fungus problem in the 
right ear.  Audiologic examination revealed severe sensorineural 
hearing loss in the right ear and mild sensorineural hearing loss 
in the left ear.  Given such, the examiner opined that the 
hearing loss could be due to the in-service exposure to acoustic 
trauma or could be due to working as a right-handed carpenter.  
He noted that the Veteran did not report hearing loss at 
discharge but that did not necessarily indicate that it did not 
occur.  

The Board has considered the examiner's statement that he could 
not resolve the issue on appeal without resorting to speculation.  
The Board further acknowledges the Court's recent holding that 
before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  Here, while the examiner does 
not provide a definitive statement regarding the etiology of the 
Veteran's current hearing loss disability, he indicates that 
either it is due to the in-service noise exposure or due to the 
post-service history of noise exposure.  The examiner, in 
essence, has provided two plausible scenarios.  Given such, and 
given the Veteran's other credible lay testimony regarding the 
exposure to acoustic trauma in service, and continuity of 
symptomatology, the Board finds that the evidence is essentially 
balanced both for and against the claim.  

In cases such as these, the benefit-of-the-doubt rule, codified 
at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the 
provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor 
or and opposing the veteran's claim is found to be almost exactly 
or nearly equal.  The statutory benefit of the doubt rule applies 
when the factfinder determines that the positive and negative 
evidence relating to a veteran's claim are "nearly equal," thus 
rendering any determination on the merits "too close to call."  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Accordingly, the Board finds, after affording the Veteran the 
benefit of the doubt, the criteria for service connection for 
bilateral hearing loss disability has been met.  Accordingly, the 
benefit sought on appeal is granted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


